PER CURIAM:
Appellees have urged that this appeal should be dismissed for mootness. The parties do not agree on the factual occurrences since the entry of the judgment in the district court. In order that we may properly address this issue we remand the matter to the district court and request that proceedings be had so as to allow the making of additional findings surrounding the issue of mootness. We request that this be done within ninety (90) days. Jurisdiction is retained and the matter will be ruled upon following this limited remand.